Citation Nr: 0321809	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-00 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a herniated disc of 
the cervical spine with pain, to include shaking and tingling 
of the hands. 

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist and numbness of the left arm. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder, currently diagnosed as cardiomegaly, 
due to an undiagnosed illness. 

4.  Entitlement to an initial evaluation higher than 20 
percent for residuals of low back strain and pelvic 
contusion.

5.  Entitlement to an increased evaluation for panic 
disorder, with agoraphobia and generalized anxiety disorder, 
with a history of post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

A May 1999 rating decision continued the 10 percent 
disability rating then in effect for the veteran's panic 
disorder with agoraphobia.  He filed a notice of disagreement 
(NOD) in August 1999.  A statement of the case (SOC) was 
issued in August 1999, and he filed his substantive appeal in 
February 2000.  In a November 2000 rating decision, the RO 
awarded service connection for PTSD as part of the service-
connected psychiatric disability and assigned a 50 percent 
disability evaluation, effective August 15, 1997.  As the 50 
percent evaluation is less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

A November 2000 rating decision granted service connection 
for residuals of low back strain and pelvic contusion.  In 
September 2001, the veteran submitted a NOD with the 
disability rating assigned for this condition.  A SOC was 
issued in December 2001, and a substantive appeal was 
received in February 2002.  Since the veteran appealed the 
initial rating assigned after an award of service connection, 
the whole time period is for consideration and separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A June 2001 rating decision denied service connection for a 
cervical spine condition and carpal tunnel syndrome on the 
left and found that new and material evidence had not been 
submitted to reopen the claim for service connection for an 
enlarged heart (cardiomegaly).  A NOD was received in 
September 2001.  A SOC was issued in December 2001, and a 
substantive appeal was received in February 2002.  

In addition to the issues listed on the front page of this 
decision, the Board notes that the veteran had perfected an 
appeal on the issue of entitlement to service connection for 
a kidney disorder.  In a September 2001 rating decision, the 
RO granted service connection for renal urethral calculus and 
assigned a noncompensable evaluation, effective June 18, 
1991.  The veteran has not disagreed with the initial 
compensable evaluation assigned to the service-connected 
kidney disorder.  In view of the foregoing, this issue has 
been resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

A review of the claims files reflects that the veteran has 
claimed numerous other issues, but they have not been 
adjudicated by the RO.  Among these issues are several claims 
of entitlement to service connection on a direct basis, to 
include a bilateral shoulder disorder, bilateral hip 
disorder, bilateral leg disorder, bilateral hearing loss, a 
sexual disorder, and carpal tunnel syndrome of the right 
wrist.  The veteran has also raised claims for service 
connection for the following issues on both a direct basis or 
as due an undiagnosed illness:  a respiratory disorder, a 
disorder manifested by intestinal cramping, sinusitis, a 
sleep disorder, a disorder manifested by cramping of the 
legs, a disability manifested by twitching of the body, 
fibromyalgia, and chronic fatigue syndrome.  In addition, the 
veteran also requested that the following claims for service 
connection be reopened on the basis of new and material 
evidence: migraine headaches; a disability manifested by 
joint pain of the knees and elbows; a visual disorder, 
claimed as photophobia of the eyes; and hypertension.  The 
veteran also requested an increased evaluation for his 
service-connected right foot disability.  Finally, the 
veteran raised the issue of entitlement to a total disability 
evaluation due to service-connected disabilities.  As all of 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action.  


REMAND

Veterans Claims Assistance Act

Initially, the Board must address the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)), to 
the veteran's claims.  This law was enacted on November 9, 
2000.  

The United States Court of Appeals for the Federal Circuit 
has held that § 3a of the VCAA (the provisions regarding duty 
to notify and duty to assist) are not retroactively 
applicable to claims pending when the VCAA was enacted.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 2003), 
overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should be applied) and Holliday v. Principi, 14 
Vet. App. 280 (2001) (holding all provisions of VCAA 
potentially applicable to claims pending on date of VCAA 
enactment).

In this case, the veteran's claim for an increased rating for 
his psychiatric disorder was filed in 1998, and the claims 
for a cervical spine condition, carpal tunnel syndrome, and 
an enlarged heart were filed in early 2000, many months 
before the VCAA was enacted.  Therefore, recent caselaw now 
holds the VCAA does not apply to these claims.  See Kuzma, 
supra.  Regardless, VA must still develop relevant evidence 
sufficient to ensure a fair decision is made on a claim for 
benefits.  Any additional development needed on these claims 
is addressed below. 

As noted above, the veteran filed a NOD in September 2001 
with the initial 20 percent rating assigned for his low back 
condition.  In a sense, this was his first "claim" that a 
higher rating was warranted.  Since this was received after 
enactment of the VCAA, he is entitled to the full benefit of 
the duty to notify and duty to assist provisions of the law.  
The Board notes the regulation implementing the VCAA, 
38 C.F.R. § 3.159, was provided to the veteran in the 
December 2001 SOC that addressed this issue.

Due process

In a statement received by the RO in December 2001, the 
veteran specifically indicated that he wanted another hearing 
before a hearing officer at the RO in Indianapolis, Indiana.  
However, in a letter to the RO, received in May 2002, the 
veteran indicated that he preferred not to attend a hearing 
but that he would if it would help his case.  In a statement, 
received by the RO in February 2002 and submitted by the 
veteran's representative, it was indicated that the appellant 
was not requesting a hearing.  

The veteran has not explicitly withdrawn his hearing request, 
but his statements are, at best, ambiguous.  The veteran is 
not required to have a hearing, but he did ask for one in 
2001.  If he no longer wants a hearing, he has to put that in 
writing.   

Evidentiary development

The veteran has indicated in numerous statements to the RO 
throughout the duration of the appeal that he has 
continuously sought treatment for his neck and back from a 
private chiropractor, J. R. McCanse, D.C..  Indeed, the 
veteran signed the appropriate release form in order for the 
RO to obtain all treatment records from Dr. McCanse in 
September 2001.  On remand, the RO should request all 
relevant treatment records from Dr. McCanse.

The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate. When examined by VA for his spine in 
January 2003, the VA examiner did not specifically address 
the veteran's functional limitations due to pain, weakness, 
excess fatigability, and/or incoordination resulting from the 
service-connected residuals of low back strain and pelvic 
contusion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Finally, a review of the January 2003 VA spine examination 
report reflects that the examiner indicated that X-rays of 
the veteran's lumbar spine were going to be performed at the 
end of the examination.  However, these reports are not 
contained in the claims files.  In that regard, it is noted 
that VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and must 
be considered when deciding a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Concerning the veteran's claim for service connection for a 
herniated disc of the cervical spine with pain, to include 
shaking and tingling of the hands, a review of the claims 
files reflects that there are conflicting VA opinions as to 
whether said disability is etiologically related to service.  
The January 2003 orthopedic examiner said the cervical spine 
condition was "not service-connected," while the January 
2003 neurological examiner said the condition was "obviously 
service-connected."  Therefore, the Board believes that an 
additional medical opinion should be obtained as to whether 
any currently present cervical spine disability, to include 
shaking and tingling of the hands, is in any way related to 
events in service.  

Regarding the veteran's claim for service connection for 
carpal tunnel syndrome and numbness of the left arm, he has 
not been afforded a VA examination with an opinion as to the 
etiology of said disability.  The Board finds that there is 
sufficient evidence of record that it is necessary to obtain 
a medical opinion.  

Finally, concerning the veteran's claim for an increased 
evaluation for service-connected panic disorder with 
agoraphobia and generalized anxiety disorder with a history 
of PTSD, the Board notes that the veteran was last examined 
by VA for his psychiatric disability in June 2000.  
Therefore, the Board believes that in order to determine the 
current severity of the veteran's psychiatric disability a 
more recent examination is warranted.  

Accordingly, this case is remanded to the RO for the 
following:

1.  Ask the veteran to clarify whether he 
wants to have a personal hearing on any 
of the issues on appeal. 

2.  With respect to the claim for a 
higher rating for the low back condition 
only, review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the claim and the evidence, if any, 
that VA will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

3.  Obtain the veteran's medical records 
from the VA medical facilities in Marion, 
Fort Wayne, and Indianapolis, for any 
pertinent treatment received since 
January 2003.  Ensure that the records 
include X-ray report(s) of the veteran's 
lumbar spine performed at the end of a VA 
examination conducted on January 24, 2003 
at the VA Medical Center (VAMC) in 
Marion, Indiana.  



4.  Request that the appellant complete 
the appropriate release so that VA can 
request all treatment reports records 
from J.R. McCanse, D.C., P.O. Box 337, 
Dowagiac, Michigan 49047.  The RO is 
referred to VA Form 21-4142, 
Authorization and Consent To Release 
Information to VA, dated and signed by 
the veteran in September 2001.  When 
requesting these records, specify that 
actual treatment records, as opposed to 
simply summaries, are preferred, if 
available.  If these records are not 
available, documentation as to their 
absence must be contained in the claims 
files.  

5.  After receiving as many of the above 
medical records as possible, schedule the 
veteran for VA orthopedic and 
neurological examinations in order to 
determine the nature and extent of any 
herniated disc of the cervical spine with 
pain, to include shaking and tingling of 
the hands, carpal tunnel syndrome and 
numbness of the left arm, and service-
connected residuals of low back strain 
and pelvic contusion.  The claims files 
must be made available to the examiners 
prior to the respective examinations.  
The examiners must indicate that a review 
of the claims files was made.  

With respect to the veteran's cervical 
spine disability with shaking and 
tingling of the hands and carpal tunnel 
syndrome with numbness of the left arm, 
each examiner must provide an opinion as 
to whether it is at least as likely as 
not that any currently present cervical 
spine disability is a result of events 
noted in service.  The rationale for all 
opinions expressed should also be 
provided in typewritten reports. 

With regards to the service-connected low 
back strain and contusion to the pelvis, 
the orthopedic examiner should express an 
opinion as to the severity of any 
orthopedic manifestations (i.e. decreased 
range of motion) of the veteran's back 
disability.  The orthopedic examiner 
should conduct all indicated special 
tests and studies, to include range of 
motion studies expressed in degrees, with 
the examiner specifically noting what is 
normal range of motion for the lumbar 
spine.  In rendering this opinion, the 
orthopedic examiner should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present 
in the low back. If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination of the lumbar spine.  If 
the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible.  
The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination should, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups of the 
lumbar spine.  If the examiner feels that 
such determinations are not feasible, 
this should be stated for the record 
together with the reasons why it was not 
feasible.  

With regards to the service-connected 
residuals of low back strain and pelvic 
contusion, the neurological examiner 
should express an opinion as to the 
severity of any neurological 
manifestations (i.e. foot dangles and 
drops, no active movement possible of 
muscles below the knee, flexion of the 
knee weakened or lost, and muscle 
atrophy) associated with the veteran's 
service-connected low back disability.  

Both the VA orthopedic and neurological 
examiners should elicit history 
concerning the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician with 
respect to the service-connected 
residuals of low back strain and pelvic 
contusion.  The examiners should also 
provide an opinion concerning the impact 
of the service-connected residuals of low 
back strain and pelvic contusion on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided in typewritten reports. 

6.  Schedule the veteran with the 
appropriate VA medical facility for a 
psychiatric examination in order to 
determine the current severity of his 
service-connected panic disorder with 
agoraphobia and generalized anxiety 
disorder with a history of PTSD.  The 
claims files, including a copy of this 
remand request, must be available to and 
reviewed by the examiner.  The report is 
to reflect that a review of the claims 
files was made.  A complete rationale for 
all opinions must be provided.  The 
examination report must be typed.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's panic 
disorder with agoraphobia and generalized 
anxiety disorder with a history of PTSD 
should be reported in detail.  The 
examiner should fully describe the 
veteran's psychiatric symptoms and assign 
a Global Assessment of Functioning (GAF) 
score. 

If any psychiatric disorders other than 
the service-connected panic disorder with 
agoraphobia and generalized anxiety 
disorder with a history of PTSD are 
present, the examiner should, to the 
extent possible, distinguish the 
manifestations of the veteran's service-
connected psychiatric disorder from those 
of any other diagnosed disorder.  If the 
symptomatology cannot be distinguished, 
it should be so stated for the record.  
The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected psychiatric 
disability to include whether it is 
sufficient by itself to render him 
unemployable.  

7.  Upon completion of the above, the RO 
should thoroughly review the claims files 
and take all other proper measures to 
ensure fair adjudication of the veteran's 
claims.  Review the examination reports 
and ensure that they address all 
questions asked.  If any report does not, 
it must be returned to the examiner for 
corrective action.

8.  Then, the RO should readjudicate 
these claims.  Specifically, the RO 
should address whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for a cardiovascular disorder, 
claimed as cardiomegaly, as due to an 
undiagnosed illness (last denied 
September 1997).  In readjudicating the 
issue of entitlement to an initial 
evaluation in excess of 20 percent for 
service-connected low back strain and 
pelvic contusion, the RO should include 
consideration of all potentially 
applicable rating criteria such as the 
old and revised criteria for evaluating 
intervertebral disc syndrome, as 
applicable.  Consideration should also be 
given to whether any "staged" ratings are 
warranted with respect to the service-
connected low back strain and pelvic 
contusion.  Fenderson, supra.  

If the determination of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given an appropriate period of time 
in which to respond before the case is 
returned to the Board.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, is necessary for a comprehensive and 
correct adjudication of his claims.  The veteran's 
cooperation in the RO's efforts is both critical and 
appreciated.  However, the veteran is further advised that 
his failure to report for any scheduled examinations without 
good cause may result in a claim being considered on the 
evidence now of record or denied.

________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


